09-3095-ag
         Anne v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A078 358 710
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                PETER W. HALL,
10                    Circuit Judges.
11       _______________________________________
12
13       ABOU YERO ANNE,
14                Petitioner,
15
16                        v.                                    09-3095-ag
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Matthew J. Harris, Brooklyn, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; M. Jocelyn Lopez Wright,
28                                     Senior Litigation Counsel; Leslie
29                                     McKay, Assistant Director, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Abou Yero Anne, a native and citizen of Mauritania,

6    seeks review of a June 22, 2009, order of the BIA affirming

7    the August 29, 2007, decision of Immigration Judge (“IJ”)

8    Robert Weisel, which denied his applications for asylum,

9    withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Abou Yero Anne, No. A078 358

11   710 (B.I.A. June 22, 2009), aff’g No. A078 358 710 (Immig.

12   Ct. N.Y. City Aug. 29, 2007).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.         See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005) .           The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009) .

21       The agency’s adverse credibility determination was

22   adequately supported by the evidence. See Secaida-Rosales v.


                                     2
1    INS, 331 F.3d 297, 307 (2d Cir. 2003) (finding that a n

2    adverse credibility determination must be based on

3    “specific, cogent reasons” that “bear a legitimate nexus” to

4    the finding).

5        The agency reasonably determined that the

6    inconsistencies between Anne’s testimony and written

7    applications undermined his credibility.   Specifically,

8    although Anne testified that nothing happened to him during

9    his 1992 detention in Mauritania, his 2000 asylum

10   application indicates that he was “tortured” while in

11   detention and his 2006 application indicates that he was

12   beaten for three hours.   This specific discrepancy, which is

13   self-evident and relates directly to the basis of Anne’s

14   claim of persecution, is adequate support for the adverse

15   credibility determination.   See Xian Tuan Ye v. Dep’t of

16   Homeland Security, 446 F.3d 289, 294 (2d Cir. 2006).      To the

17   extent that Anne offered explanations for this discrepancy,

18   the IJ was not compelled to credit them.   See Majidi v.

19   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

20       Moreover, contrary to Anne’s assertion, the IJ did not

21   err in finding that his failure to provide reasonably

22   available corroboration further undermined the veracity of


                                   3
1    his claim.    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

2    Cir. 2007) ; Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

3    315, 341 (2d Cir. 2006).

4        Finally, because Anne failed to meet his burden of

5    proof for asylum, he necessarily fails to meet the higher

6    burden required to demonstrate eligibility for withholding

7    of removal. See Paul v. Gonzales, 444 F.3d 148, 155-56 (2d

8    Cir. 2006).    Anne does not challenge the IJ’s denial of his

9    CAT claim.    See Gui Yin Liu v. INS, 508 F.3d 716, 723 n.6

10   (2d Cir. 2007).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4